IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE


         DEWAYNE LEGGS v. DAVID B. WESTBROOK, WARDEN

                 Appeal from the Circuit Court for Davidson County
                   No. 14C-4608     Joseph P. Binkley, Jr., Judge




                No. M2015-00210-CCA-R3-HC – Filed August 4, 2015
                        _____________________________

Petitioner, Dewayne Leggs, is appealing the order of the trial court denying his petition
seeking habeas corpus relief. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. The motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Dewayne Leggs, Nashville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Assistant
Attorney General, for the Appellee, David B. Westbrook.


                              MEMORANDUM OPINION

       Petitioner is appealing the trial court’s order summarily dismissing his petition for
a writ of habeas corpus. In 2012, Petitioner pleaded guilty to robbery, a Class C felony.
The judgment reflects that Petitioner “waive[d] range per St. v. Hicks [sic],” and he was
sentenced to eight years imprisonment with release eligibility after serving thirty percent.
Petitioner subsequently sought habeas corpus relief arguing that his sentence is illegal
because the length of his sentence is greater than that allowed for his range classification.
The trial court found nothing on the face of the judgment to suggest that Petitioner’s
sentence is void, and thus dismissed the petition. In response to Petitioner’s brief on
appeal, the State moves this Court to affirm the order of the trial court pursuant to Court
of Criminal Appeals Rule 20. For the reasons stated below, said motion is hereby
granted.

        Article I, Section 15 of the Tennessee Constitution guarantees the right to seek
habeas corpus relief, and Tennessee Code Annotated Sections 29-21-101 et seq. codify
the applicable procedure for seeking such a writ. The grounds upon which our law
provides relief, however, are very narrow. McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn.
2001), overruled on other grounds by Summers v. State, 212 S.W.3d 251 (Tenn. 2007).
Habeas corpus relief is available in this state only when it appears on the face of the
judgment or the record of the proceedings that the trial court was without jurisdiction to
convict or sentence the defendant or that the sentence of imprisonment has otherwise
expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). As the State aptly points
out, only jurisdictional defects in a sentence may be challenged in a habeas corpus
petition. See Edwards v. State, 269 S.W.3d 915, 924 (Tenn. 2008). Accordingly, the
judgment or record must plainly show that a sentence directly contravenes a governing
statute or is otherwise unavailable under governing statutes. Id.

       Petitioner correctly recognizes that the sentence range for a Range I, standard
offender convicted of a Class C felony is three to six years. See Tenn. Code Ann. § 40-
35-112(a)(3). Petitioner fails to recognize, however, that the overall sentence range for a
Class C felony is three to fifteen years. See Tenn. Code Ann. § 40-35-111(b)(3).
Moreover, as both the trial court and the State correctly observe, any irregularity as to
offender classification or release eligibility may be waived as part of a negotiated plea
deal. See Hicks v. State, 945 S.W.2d 706, 709 (Tenn. 1997) (holding that Range II
sentence coupled with Range I release eligibility is valid when imposed as part of plea
bargain agreement). The judgment in this case reflects that Petitioner received a sentence
that was Range II in length (eight years) but with Range I release eligibility (30%). As
noted above, the judgment specifically notes that Petitioner “waive[d] range per St. v.
Hicks [sic].” Because the Petitioner’s agreed-upon sentence of eight years does not
exceed the fifteen-year statutory maximum for a Class C felony, it is not void. See
Hoover v. State, 215 SW.3d 776, 781 (Tenn. 2007) (“plea-bargained sentence is legal so
long as it does not exceed the maximum punishment authorized for the plea offense”).
Accordingly, the trial court did not err in summarily dismissing Petitioner’s habeas
corpus petition.

      The order of the trial court is hereby affirmed pursuant to Rule 20.



                                                 _________________________________
                                                 TIMOTHY L. EASTER, JUDGE

                                           -2-